        Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 1 of 13


                                                                                              FILED
                                                                                            U. S. DISTRICT COURT
                                                                                        EASTERN DISTRICT ARKANSAS
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS                                      MAY 2 8 2021
                                CENTRAL DIVISON
                                                                                                          CK, CLERK

DERRICK JOHNSON                                                                             PLAI

v.                                        CIVIL CASE NO.           J,{: 2/ -£.y . . 1-11.,q - KGB
0 & F LOGISTICS, LLC; and
HECTOR PEREZ PADRON                                                                     DEFENDANT
                                                                     This case assigned to District Judge     60,fccr
                                            COMPLAINT                and to Magistrate Judge ~l)L-'e~.~.....,,______

       COMES NOW the Plaintiff, Derrick Johnson, by and through his attorneys, Denton &

Zachary, PLLC, and for his Complaint, states as follows:

                                     I.          INTRODUCTION

       1.      Plaintiff brings this Arkansas negligence lawsuit, involving a semi-tractor trailer

failing to yield to the flow of traffic on the morning of May 6th , 2021, causing a major motor

vehicle accident that severely injured Derrick Johnson.

                                           II.      PARTIES

       2.      Plaintiff Derrick Johnson (hereafter "Johnson") is a resident of Faulkner County,

Arkansas.

       3.      Defendant O & F Logistics, LLC (hereafter "O&F") is a foreign limited liability

company. O&F is an over-the-road, interstate motor carrier with its principal base of operations

located in Katy, Texas. Defendant O&F can be served process through its registered agent of

service: Odalis C. Pons Morales 9958 Village Bell, Houston, TX 77038. At all times herein,

Defendant    O&F     had   control        over    the       2008   Freightliner   tractor   trailer,   VIN#

I FUJGLCK88LZ93717, driven by separate Defendant Hector Perez Padron.




                                                        1
         Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 2 of 13



       4.      Defendant Hector Perez Padron (hereafter "Perez Padron) was an employee of

Defendant O&F. Defendant Perez Padron's address is 1506 Candytuft St. A, Houston TX 77038.

At all relevant times herein, Defendant Perez Padron was under the control of, or acting as, and

agent/servant/employee within the State of Arkansas, in course and scope of his employment with

O&F Logistics and in furtherance of the financial interests of O&F Logistics.

                            III.    JURISDICTION AND VENUE

       5.      This Court has Jurisdiction over the subject matter of this controversy, pursuant to

28 U.S.C. § 1332, as there is complete diversity of citizenship between the parties and the amount

in controversy exceeds the sum of $75,000, exclusive of fees and interest.

       6.      This Court has personal jurisdiction over the parties in this lawsuit.

       7.      Plaintiff is a resident, citizen and is domiciled in the State of Arkansas.

       8.      Defendants are residents, citizens and are domiciled in the State of Texas.

       9.      Defendants engage in continuous direct interstate commerce, including the State of

Arkansas, and purposefully avail themselves of the benefits and privileges of operating in the State

of Arkansas for financial benefit and gain. Defendants' contacts and ongoing presence in the State

of Arkansas is purposeful and systematic.

       I 0.    Defendants' direct and continual presence includes continual GPS and electronic

monitoring of truck drivers, dispatching and sending truck tractors and semitrailers and equipment

in the State of Arkansas, advertising and soliciting truck drivers in the State of Arkansas,

contracting for transportation delivery in the State of Arkansas and on its public highways, and

providing for cargo load sites in Arkansas for profit. This ongoing, concerted, and purposeful

business activity includes a continual presence of equipment in the State of Arkansas and

continuous, systematic, and purposeful transportation on public highways in the State of Arkansas.




                                                  2
          Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 3 of 13



        11.     Defendant O&F had purposeful direction and control jointly over its truck driver,

the equipment, parking area and route involved in this transportation collision in Arkansas.

        12.     Therefore, personal jurisdiction over Defendants is proper and does not offend due

process under the Arkansas long-arm statute in accordance with due process principles.

        13.     Plaintiffs seek damages in excess of the amount required for federal diversity

jurisdiction.

        14.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(a), as a

substantial part of the events, acts and omissions giving rise to the claim occurred in counties in

Central Eastern Arkansas

                               IV.     FACTUAL ALLEGATIONS

        15.     On May 61h, 2021, Plaintiff Johnson was reasonably and prudently traveling

westbound in the inside lane on Interstate 40.

        16.     On or about the same time, Defendant Perez Padron was also traveling westbound

in the inside lane on Interstate 40.

        17.     Plaintiff Johnson began yielding to traffic due to a work-zone area.

        18.     Unknown to Plaintiff Johnson at the time, Defendant Perez Padron did not slow

with traffic but instead continued at a high rate of speed.

        19.     Due to Defendant Perez Padron failing to yield to traffic, Defendant Perez Padron' s

vehicle violently and forcefully collided with the semi-tractor trailer that Plaintiff Johnson was

operating from the rear without warning.

        20.     Plaintiff Johnson's vehicle was disabled at the scene due to the collision, suffered

extensive physical damage from the forces of the collision and impact, and had to be transported

from the scene by a towing service.




                                                  3
         Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 4 of 13




       21.     Plaintiff Johnson was subsequently transported by ambulance to Baptist Hospital's

emergency department, where he was diagnosed with multiple injuries to his head and neck.

       22.     As a direct and proximate result of Defendant's careless, negligent and reckless

conduct, as described more fully herein, Defendants are directly and affirmatively liable for the

serious and permanently disabling injuries suffered by the Plaintiff, for which he seeks

compensation in excess of the amount required for federal diversity jurisdiction.

                                 V.       CAUSES OF ACTION

                          a. Direct and Vicarious Liability for Defendant O&F

       23.     The preceding paragraphs are hereby incorporated by reference.

       24.     At the time of the accident, Defendant Perez Padron was an employee of Separate

Defendant O&F and was operating under the policies and supervision of Defendant O&F.

       25.     Defendant O&F hired Defendant Perez Padron and at all times of his employment

retained control and authority over him, including the power to allow him to drive vehicles owned

by O&F and make deliveries for O&F.

       26.     At the time of the accident, Separate Defendant Perez Padron was being paid by

Defendant O&F and furthering the business interest of O&F.

       27.     Defendant Perez Padron, and his employer Defendant O&F had a direct, affirmative

non-delegable duty, as a commercially licensed trucking operation, to safely and jointly operate

their semi-tractor trailer on interstate highways in a reasonably prudent manner and with the

highest degree of care.

       28.     At   all   relevant    times,   Defendant   Perez   Padron   was     acting   as   an

agent/employee/servant within the scope and course of his employment with Defendant O&F,




                                                  4
         Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 5 of 13



subject to its direction and control while furthering their business interests and financial enterprises

on interstate highways in the State of Arkansas.

        29.     Defendant O&F is affirmatively negligent and directly and vicariously liable, under

the doctrine of respondent superior and imputed conduct, for the conduct of its agent and employee

within the course and scope of his employment.

        30.     Defendant Perez Padron is an agent and employee of Defendant O&F who was then

tasked by Defendant O&F to drive a tractor-trailer through the state of Arkansas on Interstate 40.

        31.     Defendant Perez Padron was entrusted, permitted and allowed to operate

Defendants' commercial motor vehicle and operate and maneuver on a public highway in the

negligent and reckless manner in which Defendant Perez Padron was driving at the time that

Defendants' semitrailer created the unsafe, dangerous condition and instrumentality on Interstate

40.

        32.     The acts and omissions of Defendant Perez Padron are directly imputed to his

employer and principle, Defendant O&F. Defendant Perez Padron's negligent and careless acts

and omissions occurred while he was within the scope and course of his employment and in

furtherance of the business interests of Defendant O&F on the public roads and interstate highways

in the State of Arkansas.

        33.     Defendant O&F is directly and affirmatively responsible for the actions of their

employees, agents and servants in its trucking enterprise operating its vehicles on interstate

highways.

        34.     Defendants failed to have standards, systems, policies and/or procedures in place

to prevent its drivers from operating Defendants' truck, tractor, semitrailer, and commercial motor




                                                   5
         Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 6 of 13



vehicle equipment and combination in a negligent, careless and/or reckless manner on interstate

highways.

       35.     Defendants through their direct corporate actions and inactions, adopted an

unreasonable and imprudent policy, procedure practice and standard, in which they allowed and

encouraged for financial benefits rather than discouraged, Defendant Perez Padron, to drive and

operate the semi-trailer and Freightliner, in the negligent, careless and reckless manner in which

Defendant Perez Padron was operating, maneuvering at the time of the collision on Interstate 40.

       36.     Defendants' agent, employee and servant, in the course and scope of employment,

as a commercially licensed driver, must be able to maintain, control and safely operate the semi-

truck, trailer, semitrailer, on interstate highway systems, including public highways in the State of

Arkansas.

       37.     Under the FMCSR, the truck driver and motor carriers under U.S. DOT must have

knowledge of the commercial motor vehicle, the equipment and use of the equipment. 49 C.F.R.

§§ 383.11, 392.2, 392.7, 393.95, 395.2, 395.3. This knowledge includes pre-trip inspections,

operations and emergency equipment inspection, operation and use.

       38.     This safe and prudent commercial motor vehicle operation under FMCSR, state

law, and industry standards, customs and practices, includes keeping a proper surveillance and

lookout for other motor vehicles before braking, accelerating, changing speed and lane direction,

crossing lanes of a highway, avoidance of willfully and wantonly operating a large semi-tractor

trailer creating a dangerous instrumentality on public highway and endangering the safety of others

on the roadway.

       39.     Defendant Perez Padron must be properly trained to inspect his commercial motor

vehicle, including emergency operation and use, proper sight and view of public traffic and safely




                                                 6
         Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 7 of 13



prudent operations. Defendant Perez Padron must maintain a reasonable and prudent speed and

lane control under the circumstances.

       40.      Defendant Perez Padron must also not drive or operate a motor vehicle and motor

carrier while distracted, not observant of other drivers on the highway and his vision and ability to

operate the motor vehicle are impaired as to make it unsafe for others traveling on the interstate.

       41.      Defendant O&F failed to train, supervise, monitor and control its employees,

including Defendant Perez Padron, regarding the rules, regulations, procedures and policies

applicable to commercial drivers operating tractor-trailer trucks on the roads of the United States.

       42.      Defendant O&F failed to have polices and/or procedures in place to prevent its

drivers, including Defendant Perez Padron, from operating Defendant O&F's semi-tractor-trailer

and motor vehicle equipment in a negligent and/or reckless manner.

       43.      Defendant O&F through its actions and inactions, adopted a policy in which it

allowed and encouraged, rather than discouraged, Defendant Perez Padron to drive in the negligent

and reckless manner in which Defendant Perez Padron was driving at the time that he collided

with Plaintiff Johnson.

       44.      Defendant O&F failed to have appropriate industry standards, customs and practice

and polies and/or procedures in place to prevent their semi-tractor drivers, including Defendant

Perez Padron, from operating the semitrailer and tractor equipment in a negligent and/or reckless

manner presenting appreciable risk of harm to public travelers on public highways in the State of

Arkansas.

       45.      Defendant O&F was itself willful and wanton in its conduct, as it had notice or

could have foreseen that Defendant Perez Padron would act willfully, wantonly, or with conscience

indifference.




                                                  7
         Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 8 of 13



       46.         It was foreseeable that the failure of Defendants to have a reasonably safe and

prudent transportation system and to fail to control and operate their semi-trailer in a reasonably

prudent and safe manner on an interstate highway in the State of Arkansas, would present and

cause an appreciable risk of serious harm or danger to other public users and travelers on the

interstate highway system.

                               b. Direct Negligence of Defendant Perez Padron

       4 7.        The preceding paragraphs are hereby incorporated by reference.

       48.         Defendant Perez Padron, was directly and affirmatively careless and negligent in

the State of Arkansas, including, but not limited to, the following particulars:

              a. Driving in such a careless manner as to evidence a failure to keep a proper

                     lookout for other traffic, in violation of Ark. Code Ann. § 27-51-104(a);

              b. Driving in such a careless manner as to evidence a failure to maintain proper

                     control of the vehicle, in violation of Ark. Code Ann. § 27-51-104(a), (b)(6), &

                     (b)(8);

              c. Failing to properly and safely pass a vehicle on the left, in violation of Ark. Code

                     Ann. § 27-51-307(a)(l) & (2);

              d. Failing to maintain a proper lookout for other traffic, in violation of the common

                     law of Arkansas;

              e. Failing to maintain control of the vehicle, in violation of the common law of

                     Arkansas;

              f.     Failing to yield the right-of-way to other vehicles, in violation of the common

                     law of Arkansas;




                                                     8
        Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 9 of 13



             g. Failing to obey the "rules of the road" in violation of the common law of

                    Arkansas;

             h. Failing to comply with Federal and State law, accepted traffic safety engineering

                    principles, and local laws governing safety and health including, but not limited

                    to Federal Highway Administration Regulations, MUTCD, OSHA, and Arkansas

                    State Highway and Transportation Department Standards;

             1.     Failing to exercise the degree of care that an ordinary prudent person would

                    exercise under the facts and circumstances as they existed at the time of the

                    accident and

             J.     Failing to operate a motor vehicle upon Arkansas roadways in such a way as to

                    avoid injuring or killing someone, in violation of the common law of Arkansas.

       49.        It was foreseeable that the failure of Defendants to operate their semi-tractor trailer

in a reasonably prudent and safe manner on an interstate highway in the State of Arkansas, would

present and cause an appreciable risk of serious harm or danger to other public users and travelers

on the interstate highway system.

       50.        The above-referenced Arkansas statutes and the Federal Motor Carrier Safety

Regulations were enacted and intended to protect motorists, passengers and pedestrians from the

dangerous operation of vehicles, including semi-tractor trailers operating upon public roadways

and interstate highways. At the time of the statutory violations alleged above, Plaintiff was a

motorist on an interstate highway, and thus belonged to the class of persons that these Arkansas

statutes and the Federal Motor Carrier Safety Regulations were enacted and intended to protect.




                                                    9
        Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 10 of 13



       51.     As a direct and proximate result of the acts and omissions of Defendants, as

described above, Plaintiff suffered severe and permanently disabling injuries, for which he seeks

compensation in excess of the amount required for federal diversity jurisdiction.

       52.     It was foreseeable that the failure of Defendants to have a reasonably safe and

prudent transportation system and to fail to control and operate their semi-trailer in a reasonably

prudent and safe manner on an interstate highway in the State of Arkansas, would present and

cause an appreciable risk of serious harm or danger to other public users and travelers on the

interstate highway system.

                             VI.     PROXIMATE CAUSATION

       53.     The facts and allegations recite above are incorporated by reference and made a

part hereof as though set out verbatim.

       54.     As a direct and proximate result of the negligent acts and/or omissions, Plaintiffs

sustained severe and critical personal, physical, psychological and emotional injuries.

                  VII.    INJURIES AND COMPENSATORY DAMAGES

       55.     Plaintiff seeks compensation for the damages he has sustained, and which were

directly and proximately caused by the negligence, careless and reckless conduct of the

Defendants, including, but not limited to the following damages permitted by applicable law:

       a.      damages for the nature, extent, duration, and permanency of Plaintifr s injuries;

       b.      full value of Plaintiffs' past medical, present and future medical expenses, including

all special and consequential damages;

       c.      full value of the expense of Plaintiffs' medical care, treatment and services

received, including transportation, board and lodging expenses, 24-hour care, and those medical

expenses, housekeeping, lodging, transportation and future care-taking expenses that will be




                                                 10
           Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 11 of 13



necessary and reasonably certain to be required in the future, including the value of any life-care

plan;

          d.    damages for Plaintiffs pain, suffering, mental anguish, embarrassment, PTSD,

depression, and anxiety, experienced in the past, present, and future;

          e.    damages for the loss of enjoyment of life, hedonic damages and destruction of

Plaintiffs goals and/or opportunities as a person;

          f.    damages for scarring, disfigurement, and other visible results of Plaintiffs injuries;

          g.    the value of all earning, profits, salary, and working time lost in the past, and the

present value of any earning, profits, salary, and working time reasonably certain to be lost in the

future;

          h.    Plaintiffs future loss of past, present and future earning capacity and ability to earn,

opportunities to thrive, develop and grow;

          1.    loss of services, society, relationships, friendship and companionship sustained by

Plaintiff;

          J.    Plaintiffs hedonic damages, enjoyment of life and living, support, guidance and

care-taking;

          k.    Full value of the functional services, structure, and support needed by Plaintiff; and

          1.    All other compensatory damages allowed by Arkansas law.

          56.   The injuries and damages described herein have been suffered in the past, present

and are reasonably expected to continue in the future.

                                  VIII. PUNITIVE DAMAGES

          57.   Defendants' conduct was negligent, reckless, consciously indifferent, such that

malice may be inferred from their acts and conduct in the State of Arkansas. Defendants knew, or




                                                  11
        Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 12 of 13



ought to have known, in the light of the surrounding circumstances that Defendants' conduct would

naturally and probably result in injuries and damage. However, Defendants continued such

conduct with malice, conscious indifference or in reckless disregard of the consequences from

which malice may be inferred.

       58.     Specifically, Defendant O&F was itself willful and wanton in its conduct, including

its failure to train, supervise and control Defendant Perez Padron and its tractor trailer, as O&F

had notice or could have foreseen that Defendant Perez Padron would act willfully, wantonly, or

with conscience indifference.

       59.     Punitive damages are warranted and may be imposed against Defendants to deter

the Defendants and others from similar conduct.

                             IX.        DEMAND FOR JURY TRIAL

       60.     Plaintiffs request a jury trial on all issues herein.

       61.     Plaintiffs reserve their right to amend the Complaint to conform to proof.

                                   X.     PRAYER FOR RELIEF

       62.     Plaintiffs respectfully prays for an award of damages and joint and several

judgment, be entered against Defendants, jointly and severally for all damages caused by

Defendants, for actual, compensatory and special damages, as permitted by Arkansas survival and

wrongful death acts and Arkansas law or applicable law in excess of the publicly known insurance

policies, punitive damages as provided by law, and for reasonable filing and court costs and fees

under the Federal Rules of Civil Procedure and Arkansas law.


                                               Respectfully submitted,




                                                  12
Case 4:21-cv-00469-KGB Document 1 Filed 05/28/21 Page 13 of 13



                            Justin C. Zachary, Ark. Bar No. 2010162
                            2100 Riverdale Road, Suite 200A
                            Little Rock, Arkansas 72202
                            Tel: (501) 358-4999
                            Fax: (501) 358-4737
                            Email: joe@dentonandzachary.com
                                     justin@dentonandzachary.com




                              13
